Citation Nr: 9913721	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $11,901.53.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1976.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

A January 1998 decision by the Committee on Waivers and 
Compromises (Committee) granted the veteran a waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $11,901.53.


CONCLUSION OF LAW

There is no remaining case or controversy over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the procedural history of this case indicates 
that a January 1994 decision by the Committee denied a waiver 
of recovery of an indebtedness in the amount of $17,757.53.  
In a November 1997 decision , the Board found, inter alia, 
that the evidence supported a restoration of compensation 
benefits for the veteran's dependent spouse from October 1, 
1980, until October 31, 1984.  As this restoration would 
partially reduce the amount of the veteran's indebtedness, 
the Board remanded the case, requesting that the RO 
recalculate and adjust the amount of the veteran's 
indebtedness.  

An audit to determine the veteran's remaining indebtedness 
was conducted, and in January 1998 a Financial Status Report 
was received from the veteran.  Based on this development, in 
January 1998 the Committee noted that the veteran's 
indebtedness had been recalculated to $16,672.53, and that 
the veteran was incarcerated and had no income.  By a 
decision in January 1999, the Committee found that it would 
be against equity and good conscience to require that the 
veteran repay the debt.  The Committee stated that the 
veteran's request for a waiver was granted in part for the 
unrecouped remaining balance of the debt, which was 
$11,901.53.  

The veteran was informed of the Committee's decision by a 
January 1999 supplemental statement of the case.  A note 
requested the veteran to inform the RO by letter if he was 
satisfied with the decision and did not wish to continue with 
the appeal process.  There is no evidence in the claims file 
that the veteran did not receive notice of the award of the 
waiver, or that he responded that he did not wish to continue 
the appeals process.  

As a waiver of the remaining indebtedness was granted by the 
Committee's January 1999 decision, there is no continuing 
case or controversy.  Therefore, the issue of entitlement to 
a waiver of recovery of an overpayment of compensation 
benefits in the amount of $11,901.53 is now moot, there now 
being no claim or question over which the Board has 
jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  
Accordingly, the appeal as to this matter is dismissed for 
lack of jurisdiction.


ORDER

The appeal is dismissed.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

